MEMORANDUM *
In our prior decision, we affirmed Dais’ conviction and the sentence imposed by the district court. United States v. Dais, 101 Fed. Appx. 669, 2004 WL 1326245 (9th Cir.2004) (unpublished disposition). The Supreme Court vacated the disposition and remanded to this court for further consideration in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Dais v. United States, — U.S.-, 125 S.Ct. 989, 160 L.Ed.2d 1034 (2005). We remand to the district court for further proceedings in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc). In all other respects, our prior decision remains in full force and effect.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.